Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Douglas appeals the district court’s order denying relief on his complaint alleging violations of his rights under the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Douglas v. Ready Mixed Concrete Co., No. 5:09-cv-00354-BO, 2010 WL 4496797 (E.D.N.C. Nov. 1, 2010). Consequently, we deny Douglas’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.